ORDER
PER CURIAM.
Appellant, Michael Temme (“Movant”), appeals from the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.1 Movant seeks to vacate his convictions and sentences for attempted burglary in the first degree, section 564.011 RSMo 20002 and resisting arrest, section 575.150. Movant was sentenced as a persistent offender to consecutive terms of 15 years for the attempted burglary in the first degree conviction and one year for the resisting arrest conviction. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. Rule 24.035 applies only to convictions for felonies, so this appeal applies only to Mov-ant's conviction for attempted first-degree burglary.


. All statutory references are to RSMo 2000 unless otherwise indicated.